       2:19-cv-02149-CSB-JEH # 16          Page 1 of 36                                        E-FILED
                                                               Monday, 30 December, 2019 04:42:54 PM
                                                                          Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

DANIEL DENEEN, AS INDEPENDENT      )
ADMINISTRATOR OF THE ESTATE OF     )
YINGYING ZHANG, DECEASED,          )
                                   )
               Plaintiff,          )
    v.                             )                      Case No. 19-CV-2149
                                   )
THOMAS G. MIEBACH, JENNIFER R.     )
MAUPIN, and BRENDT A. CHRISTENSEN, )
                                   )
               Defendants.         )

                                             ORDER

       Plaintiff, Daniel Deneen, as Independent Administrator of the Estate of Yingying

Zhang, deceased, filed this lawsuit against Defendants, Thomas G. Miebach, Jennifer R.

Maupin, and Brendt A. Christensen, alleging violations of the U.S. Constitution’s Due

Process clause pursuant to 42 U.S.C. § 1983 and Illinois state claims for negligence and

battery. Defendants Miebach and Maupin filed this Motion to Dismiss (#6) on August

19, 2019, to which Plaintiff filed his Response (#15) on October 8, 2019. For the

following reasons, Defendants’ Motion to Dismiss (#6) is GRANTED.

                                      BACKGROUND

       The following background is taken from the allegations in Plaintiff’s Complaint

(#1). At this stage of the proceedings, the court must accept as true all material

allegations of the Complaint, drawing all reasonable inferences therefrom in Plaintiff’s

favor. See Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 966 (7th Cir. 2016).
       2:19-cv-02149-CSB-JEH # 16        Page 2 of 36



       Plaintiff is the court appointed Independent Administrator of the Estate of

Yingying Zhang, Deceased. He is a Public Administrator duly appointed by the

Governor of the State of Illinois. Defendants Miebach, Maupin, and Christensen were

employed by the University of Illinois at Urbana-Champaign, which is governed by the

University of Illinois Board of Trustees, a body corporate and politic, and acted under

color of law. The University of Illinois at Urbana-Champaign (“the University”) is a

public university located in the cities of Urbana and Champaign, Illinois. All parties are

citizens of the State of Illinois.

       In May 2016, Defendant Christensen received his master’s degree in physics from

the University. Shortly after earning his master’s degree, Christensen began work as a

graduate instructor at the University.

       The University of Illinois at Urbana-Champaign Counseling Center (“UICC”) is a

clinic established by the University to help students and staff with mental health issues.

Defendants Miebach and Maupin were employed as social workers at UICC. On March

21, 2017, Defendant Christensen sought services at UICC where he reported that he had

substance abuse problems with alcohol and prescription drugs and that he was

experiencing suicidal and homicidal ideations. On his intake form at UICC,

Christensen self-reported that he had been abusing alcohol and it was ruining his life;

he had been hospitalized for mental health concerns two to three times in the past; he

had intentionally injured himself within the past year; he seriously considered

attempting suicide two to three times, including within the past month; and he was

currently taking medications for depression and sleep issues. During this visit,

                                            2
       2:19-cv-02149-CSB-JEH # 16          Page 3 of 36



Christensen reported that he was previously treated for depression and sleep issues by

a psychiatrist at McKinley Health Center, which is another clinic run by the University

that provides care and treatment for emotional and behavioral difficulties of the

students and staff at the University.

       On another UICC document, entitled Counseling Center Assessment of

Psychological Symptoms (“CCAPS”) 62 Profile Report, Christensen rated close to or at

100% on scales measuring depression, generalized anxiety, family distress, substance

abuse, and distress index. During this initial assessment, Christensen demonstrated his

symptoms were of the highest levels of severity where he apparently indicated that: he

lost touch with reality; felt helpless; felt disconnected from himself; felt isolated and

alone; suffered from spells of terror or panic; experienced recurring nightmares or

flashbacks; experienced sadness or anger at the thoughts of his family; and wished for

improved relations with his family. He similarly affirmed the highest severity for his

symptoms concerning alcohol abuse.

       During this same visit, Christensen consented to a video recorded interview with

an UICC student intern, Carin Molenaar. During this interview, Christensen

corroborated those symptoms and findings from his written assessment where he

discussed his history of substance abuse, depression, sleep issues, marital issues,

suicidal ideation, and most significantly, homicidal ideation. He also recounted that his

wife left him two days earlier and that he did not want to live anymore. He further

described that he had developed an obsession with serial killers. Christensen also told

UICC staff that he had chronically abused his depression medication prescribed by a

                                              3
       2:19-cv-02149-CSB-JEH # 16        Page 4 of 36



psychiatrist at the McKinley Health Center. Molenaar scheduled Christensen for

follow-up care with full-time UICC staff.

       On March 30, 2017, Christensen saw Defendant Maupin, a master social worker

at UICC. Maupin performed an Alcohol and Other Drugs Assessment. During this

assessment with Maupin, Christensen revealed his suicidal ideations and his wife’s

recent abandonment. Christensen told Maupin that he agreed to continue treatment in

order to “continue to evaluate his risk for harm to [himself or] others.”

       Acknowledging his acute mental problems, Maupin referred Christensen to

Defendant Miebach, a licensed clinical social worker for UICC, for additional care that

same day. During his subsequent assessment, Miebach found that Christensen had

“passive suicidal ideations in response to conflicts inside his marriage.” Christensen

revealed to Miebach that he thought about murder “in an analytical fashion,” including

killing a person and getting away with it. Christensen also admitted to having

purchased items that could be used in the transport and disposal of a body.

       Plaintiff alleges that, throughout his visits at UICC, Christensen “relayed specific

and plausible threats of harm to others” and “demonstrated a potential risk of safety to

others.” Plaintiff further alleges that, throughout his visits at UICC, Christensen

“identified concrete steps he had taken to harm another person where he admitted to

purchasing items to transport and dispose of a human body.”

       Based on those visits to UICC, Plaintiff alleges that Defendants Miebach and

Maupin “knew that Defendant Christensen satisfied the criteria of a high-level threat of

harm to others.” Plaintiff alleges that Miebach and Maupin “knew that persons with

                                             4
      2:19-cv-02149-CSB-JEH # 16         Page 5 of 36



serious mental illness are significantly more dangerous than persons in the general

population particularly those who are substance abusers.”

      Aware of Christensen’s homicidal ideations and that his position as a faculty

member at the University created a specific and identifiable threat to students in his

community at the University, Miebach and Maupin affirmatively initiated a treatment

plan for Christensen. In taking these affirmative steps to address Christensen’s

homicidal ideations, Plaintiff alleges Miebach and Maupin acted with deliberate

indifference to Christensen’s known risk of harm to others at the University where they

allowed Christensen to remain working as a graduate teacher in good standing,

effectively encouraging him to believe that his homicidal ideations did not require

immediate and long-term care. “Based on information and belief,” Plaintiff alleges that

“through taking these affirmative steps to address Defendant Christensen’s homicidal

ideations, Defendants Miebach and Maupin, with deliberate indifference to Defendant

Christensen’s known risk of harm to others at the University, apparently ceased

treatment without initiating any emergency or acute treatment options for Defendant

Christensen to sufficiently safeguard the students at the University from the foreseeable

threat of harm posed by Defendant Christensen, a faculty member.”




                                            5
      2:19-cv-02149-CSB-JEH # 16         Page 6 of 36



      Plaintiff alleges that Miebach’s and Maupin’s incomplete treatment plan failed to

treat Christensen’s symptoms to necessary resolution and that, accordingly, they

“inferred” to Christensen that his treatment plan was satisfactorily concluded, which

encouraged his homicidal ideations to become exacerbated and heightened. Though

Christensen demonstrated unfitness to continue working as a graduate teacher with

students, the treatment plan initiated by Defendants Miebach and Maupin did not

include any intervention by University officials, human resources, or law enforcement.

Moreover, despite this foreseeable threat of Christensen’s homicidal potential toward

the safety of University students, Plaintiff alleges that Miebach and Maupin acted with

deliberate indifference and in a manner that shocks the conscience by discharging

Christensen from their care without safely transitioning him back into the University

community or providing adequate safeguards for the students.

      Plaintiff’s Complaint then details the disappearance of Yingying Zhang and the

subsequent investigation into her disappearance. On June 24, 2019, Christensen was

convicted of kidnapping resulting in death in relation to Yingying’s disappearance.

Christensen was sentenced to life in prison.

      Plaintiff’s Complaint contains five counts. In Count I, Plaintiff alleges that

Defendants Miebach and Maupin violated Zhang’s due process rights pursuant to 42

U.S.C. § 1983 via her wrongful death at the hands of Christensen. Plaintiff alleges

Defendants Miebach and Maupin acted under the color of law as employees of the

University. Plaintiff alleges that Miebach and Maupin knew that Christensen’s

homicidal ideations and his position as a University faculty member created an

                                               6
      2:19-cv-02149-CSB-JEH # 16         Page 7 of 36



“identifiable and specific threat of murder or great bodily harm” to University students,

including Zhang. Plaintiff alleges Defendants heightened the danger by responding to

Christensen’s ideations and undertaking a treatment plan without ensuring his

symptoms had resolved, despite the known risk of harm to others at the University. By

telling Christensen his symptoms had resolved, even though the symptoms had not,

they encouraged his homicidal ideations.

       Plaintiff also alleges Maupin and Miebach created a heightened danger to

students by encouraging Christensen to believe his ideations were benign, instead of

malignant, and their inadequate response to his ideations implied to Christensen that

his actions were permissible, thereby affirmatively increasing the risk of violence to

University students and placing them (including Zhang) in a heightened danger they

otherwise would not have faced.

       Plaintiff further alleges that Defendants Miebach and Maupin acted with

deliberate indifference to Christensen’s known risk of harm to others by failing to

initiate any emergency or acute treatment for him to sufficiently safeguard students

from the foreseeable threat of harm posed by Christensen, despite their knowledge

Christensen would remain a graduate teacher in good standing. Plaintiff alleges

Defendants’ actions shocked the conscience by leading Christensen to believe his




                                            7
      2:19-cv-02149-CSB-JEH # 16         Page 8 of 36



homicidal ideations did not require continued care. They also shocked the conscience

by discharging Christensen from their care without safely transitioning him back into

the University community or providing adequate safeguards for students.

      Plaintiff alleges these “repeated and sustained acts toward Defendant

Christensen, knowing of Defendant Christensen’s potential acts of violence, constituted

prior assurances rising to the level of an affirmative condoning of private violence.”

Plaintiff alleges that Defendants Miebach and Maupin “effectively encouraged

Defendant Christensen that he [would] not be arrested, punished, or otherwise

interfered with while engaging in misconduct that is likely to endanger the lives of the

students at the University, including Zhang.” “Zhang was a foreseeable victim and a

member of a discrete class of persons that [were] exposed to the actions of Defendant

Christensen[,]” and as a direct and proximate result of Defendants’ foregoing conduct,

Zhang suffered harm and eventual death.

      Count II realleges the allegations in Count I, and is a federal due process survival

action made pursuant to 42 U.S.C. § 1983 against Defendants Miebach and Maupin.

Count III alleges Illinois common law negligence against Defendants Miebach and

Maupin. Count IV alleges Illinois common law negligence, a survival action, against

Defendants Miebach and Maupin. Count V alleges an Illinois state law battery claim

against Defendant Christensen.




                                            8
       2:19-cv-02149-CSB-JEH # 16           Page 9 of 36



                                           ANALYSIS

       Motion to Dismiss Standard

       Under Rule 12(b)(6), a complaint must state a claim to relief that is plausible on

its face. Sloan v. American Brain Tumor Assoc., 901 F.3d 891, 894 (7th Cir. 2018). A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.

Sloan, 901 F.3d at 894. However, where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

885 (7th Cir. 2012). Although a complaint’s factual allegations are accepted as true at

the pleading stage, allegations in the form of legal conclusions are insufficient to

survive a Rule 12(b)(6) motion, and thus, accordingly, threadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice. McReynolds, 694 F.3d at 885. The plausibility standard calls for a

“context-specific” inquiry that requires the court to draw on its judicial experience and

common sense. McReynolds, 694 F.3d at 885.

       Plaintiff’s Federal § 1983 Claims

       Plaintiff, in Counts I and II, alleges that Defendants’ actions and omissions

amounted to a “state-created danger” that resulted in Zhang’s kidnapping and death.

The U.S. Supreme Court has held that the Due Process Clause of the Fourteenth

Amendment generally does not impose upon the state a duty to protect individuals

from harm by private actors. DeShaney v. Winnebago County Department of Social

                                              9
       2:19-cv-02149-CSB-JEH # 16          Page 10 of 36



Services, 489 U.S. 189, 195-96 (1989). There are two recognized exceptions to the

DeShaney rule: (1) when a public official “affirmatively places a particular individual in

a position of danger the individual would not otherwise have faced,” the official may be

liable for a due process violation if injury results; and (2) when the state has a “special

relationship” with a person, that is, if the state has custody of a person, thus cutting off

alternative avenues of aid. Estate of Her v. Hoeppner, 939 F.3d 872, 876 (7th Cir. 2019).

       The first exception to the DeShaney rule, for state-created dangers, is “quite

narrow and reserved for ‘egregious’ conduct by state officials.” Estate of Her, 939 F.3d at

876. That is the exception to DeShaney at issue in this case. A due process claim of this

kind requires proof of three elements: (1) the government, by its affirmative acts,

created or increased a danger to the plaintiff; (2) the government’s failure to protect

against the danger caused the plaintiff’s injury; and (3) the conduct in question “shocks

the conscience.” Estate of Her, 939 F.3d at 876; Johnson v. Rimmer, 936 F.3d 695, 708 (7th

Cir. 2019); King ex rel. King v. East St. Louis School District 189, 496 F.3d 812, 817-18 (7th

Cir. 2007).

       It should be noted that a recent decision of the Seventh Circuit, Weiland v. Loomis,

938 F.3d 917 (7th Cir. 2019), has called into question whether DeShaney actually allows

exceptions outside of the state custody context, and whether the three-part state-created

danger tests articulated in Estate of Her, Johnson, and King can be employed by courts as

a recognized exception to the holding of DeShaney. In Weiland, the court wrote that

“[i]n recent years, the ‘state-created danger’ exception has been treated as if it were a

rule of common law” and has been turned into a “‘three-part test’[.]” Weiland, 938 F.3d

                                               10
      2:19-cv-02149-CSB-JEH # 16          Page 11 of 36



at 920. The court went on to state:

               Every once in a while, a court should step back and ask whether
       local jurisprudence matches the instructions from higher authority. If
       taken literally, the approach that Johnson attributes to King would have
       justified liability in DeShaney. The Justices themselves saw the matter
       differently. They hinted that the Constitution might support liability
       when a state has a duty that “arises not from the State’s knowledge of the
       individual’s predicament or from its expressions of intent to help him, but
       from the limitation which it has imposed on his freedom to act on his own
       behalf.” 489 U.S. at 200, 109 S.Ct. 998. That is why the Constitution
       requires the state to supply prisoners with medical care and protect them
       from each other; having disabled resort to self-help (or to the market in
       private services), the state must provide a substitute. Several decisions in
       this circuit find liability outside of prisons when the state has disabled or
       undermined self-help or sources of private assistance. See, e.g., Paine v.
       Cason, 678 F.3d 500, 510–11 (7th Cir. 2012); Reed v. Gardner, 986 F.2d 1122
       (7th Cir. 1993). Those cases have a footing in DeShaney that the “three-part
       test” lacks.
               Other circuits have their own approaches. Estate of Romain v. Grosse
       Pointe Farms, 935 F.3d 485 (6th Cir. 2019), discusses the “three-part test”
       (with parts different from those of Johnson and King) that the Sixth Circuit
       uses to evaluate claims of state-created danger. Judge Murphy filed a
       concurring opinion, 935 F.3d at –––– – ––––, questioning whether the Sixth
       Circuit’s approach can be reconciled with DeShaney and suggesting that it
       be refocused on the question whether the state has impaired the plaintiff’s
       powers of self-help or ability to obtain help from others. All three
       members of the panel joined this opinion, making it an alternate majority
       opinion.
               Estate of Romain did not need to decide whether the Sixth Circuit’s
       approach should be revised, just as we do not need to decide whether
       Johnson and King are compatible with Paine, Reed, and DeShaney. These
       subjects should be presented for consideration in some future case, when
       the outcome may turn on the difference. For now, it is enough to say that
       even if Loomis is civilly and criminally liable as a matter of Illinois law, he
       is entitled to qualified immunity from a claim based on the federal
       Constitution, so the district court’s decision is REVERSED.

Weiland, 938 F.3d at 921.




                                             11
      2:19-cv-02149-CSB-JEH # 16         Page 12 of 36



       Despite questioning whether the three-part state-created danger test can be

properly inferred from DeShaney, the Weiland court did not specifically overrule Johnson

and King’s recognition of that exception and application of that test. Weiland, 938 F.3d

at 921. Indeed, in a decision issued just one week after Weiland, the Seventh Circuit

again recognized the state-created danger exception and applied the three-part test

articulated in both King and Johnson and so recently questioned in Weiland. See Estate of

Her, 939 F.3d at 876. Therefore, this court is bound to recognize the state-created danger

exception, and will analyze Plaintiff’s pleading according to the three-part test.

       Defendants argue that Plaintiff’s federal claims under § 1983 must be dismissed

for four reasons: (1) Plaintiff does not plausibly allege Defendants (for purposes of this

analysis, “Defendants” specifically refers to Miebach and Maupin, not Christensen)

created or increased a danger to Zhang; (2) Plaintiff does not plausibly allege the actions

of Defendants proximately caused Zhang’s injuries; (3) Plaintiff does not allege conduct

that “shocks the conscience”; and (4) Plaintiff’s claims are barred by the doctrine of

qualified immunity.

       Whether Plaintiff Plausibly Alleges Defendants Created or
       Increased a Danger to Zhang

       Plaintiff alleges that Defendants’ undertaking of treatment, and then cessation of

treatment, with regards to Christensen, increased or heightened the danger faced by

Zhang. Plaintiff argues that Defendants’ decision to affirmatively provide treatment to

Christensen meant they “injected themselves into the normal course of events” and

their decision to “passively stand by” knowing that Christensen remained a threat to


                                            12
      2:19-cv-02149-CSB-JEH # 16          Page 13 of 36



the community violated due process. Plaintiff further argues that, by encouraging

Christensen to believe that his homicidal ideations were benign rather than immediate

and dangerous, Defendants “facilitated affirmative acts that affected the status quo.”

Plaintiff argues that Defendants’ treatment of Christensen encouraged him to believe

that his behavior was normal, which triggered him to effectuate his plan of abduction

and murder.

       Defendants, in support of their motion, argue that Plaintiff has not pled any

plausible facts enabling the court to know whether Defendants’ alleged initiation and

cessation of treatment had any effect on Christensen’s danger to Zhang. Defendants

also argue that Plaintiff’s allegations concern their conduct’s “indirect” effect on

Christensen, and that the Seventh Circuit has rejected a state-created danger theory

premised on such claims.

       The court finds instructive the Seventh Circuit’s decision in Doe v. Village of

Arlington Heights, 782 F.3d 911 (7th Cir. 2015), cited by Defendants. In Doe, a female

minor was drinking alcohol with a group of teenage males, and became highly

intoxicated to the point that she could not hold her head up or keep her eyes opened.

An apartment complex site manager observed the situation and called 911. Arlington

Heights Police Officer Mark Del Boccio arrived on the scene and witnessed one of the

males holding Doe, the female minor, up from behind because she could not stand up

by herself. Del Boccio rolled down his window and spoke to the three males, and then

allowed them to leave the scene with Doe. Del Boccio spoke with the witness who

called 911, who told him that the group had been drinking straight from a vodka bottle,

                                             13
      2:19-cv-02149-CSB-JEH # 16         Page 14 of 36



but Del Boccio told the witness the males were taking Doe home. Del Boccio left the

scene without asking Doe or any of the males for identification. If he had, he would

have learned one of the males was on probation for armed robbery and that Doe and

the other males were minors. Del Boccio reported to dispatch that he had checked the

scene and the subjects of the 911 call were gone on arrival. He also called off another

officer, Patrick Spoerry, who had been called to the scene. Doe was later sexually

assaulted by the male with the armed robbery conviction.

       Doe alleged that Del Boccio’s actions implicated the state-created danger

exception to DeShaney. The trial court dismissed Doe’s claim. In analyzing her claim on

appeal, the Seventh Circuit noted that to “create or increase” must not be interpreted so

broadly “as to erase the essential distinction between endangering and failing to protect

and thus circumvent DeShaney’s general rule.” Doe, 782 F.3d at 917. “‘When courts

speak of the state’s ‘increasing’ the danger of private violence, they mean the state did

something that turned a potential danger into an actual one, rather than that it just

stood by and did nothing to prevent private violence.’” Doe, 782 F.3d at 917, quoting

Sandage v. Board of Commissioners, 548 F.3d 595, 600 (7th Cir. 2008). The court concluded

that the exception did not apply to Doe’s case, because “Del Boccio did not create the

danger to Doe, nor did he do anything to make the danger to her worse[,]” but rather

“[w]hen he left Doe with the three young males, he left her just as he found her, ‘plac

[ing] [her] in no worse position than that in which [s]he would have been had [he] not

acted at all.’” Doe, 782 F.3d at 918, quoting DeShaney, 489 U.S. at 201. The court also

rejected Doe’s argument that Del Boccio’s calling off Officer Spoerry created or

                                            14
      2:19-cv-02149-CSB-JEH # 16          Page 15 of 36



increased the danger to her, writing that “[h]ad Del Boccio had not called off Officer

Spoerry or falsely reported to dispatch, we have no way of knowing what would have

happened[,]” and positing that “Officer Spoerry might have failed at protecting Doe.”

Doe, 782 F.3d at 918. The court concluded that:

       This is not a case in which Doe was safe, or even considerably safer, before
       Del Boccio acted. His alleged conduct did not turn a potential danger into
       an actual one; Doe was in actual danger already. Therefore, Del Boccio
       had no constitutional duty to protect her. But even if calling off Officer
       Spoerry violated Doe’s constitutional rights, it was not clearly established
       and Del Boccio nonetheless would be entitled to qualified immunity.

Doe, 782 F.3d at 918.

       Another case of import cited by Defendants is the Seventh Circuit’s decision in

Wilson-Trattner v. Campbell, 863 F.3d 589 (7th Cir. 2017). In Wilson-Trattner, the plaintiff

was involved in an abusive relationship with Roeger, a police officer. On June 17, 2012,

Roeger locked the plaintiff out of the house and sent her a text message saying “you

fucked with the wrong person.” The plaintiff showed the text to a police officer who

found nothing inappropriate about it and told the plaintiff “we can’t help you; this is

between you and him.” On June 29, 2012, Roeger became angry with the plaintiff,

yelled at her, threw her against a wall, and choked her to the point she could no longer

speak. The plaintiff called police, who spoke with Roeger. Roeger told the police that

the plaintiff had hit him and he pushed her away to defend himself. The police then

spoke with the plaintiff and told her she could go to jail based on what Roeger said.

The plaintiff felt intimidated and was too scared to present her side of the story, so she

merely denied Roeger’s account and told the officers she did not hit him until he


                                             15
      2:19-cv-02149-CSB-JEH # 16          Page 16 of 36



slammed her head into a wall. The officers encouraged her to speak when she was

ready to do so and left her with a domestic violence handout and business card. The

police department conducted an internal investigation into Roeger over the incident,

with Roeger telling them he acted in self-defense and the plaintiff declining to discuss

the incident so as not to get Roeger in trouble. A report was written concluding that

Roeger violated department regulations, but no specific personnel action was

recommended.

       On July 8, 2013, another incident occurred where Roeger became angry after

seeing the plaintiff with another man, and sent her and the man numerous lewd and

threatening text messages, including nude pictures and videos of the plaintiff. Roeger

told the plaintiff she had “fucked with the wrong person” and that hewished she would

die. The plaintiff filed a formal complaint with the police department, but the officer

responding told her he saw nothing wrong with the texts, that he was “sick of dealing

with this shit[,]” and that the plaintiff should not call the department for personal

matters. The police did tell the plaintiff to get a protective order, but she did not do so.

The department also initiated an internal investigation.

       Finally, on October 8, 2013, Roeger broke into the plaintiff’s home, pushed her,

punched a hole in her wall, and threatened her and a friend. The police were called,

and once again they told the plaintiff they were sick of getting her personal calls and

would stop responding if she kept “crying wolf.” Roeger was subsequently arrested,

pled guilty to criminal charges, and resigned from the department. The plaintiff filed

suit against the officers, alleging state-created danger. The trial court granted summary

                                             16
      2:19-cv-02149-CSB-JEH # 16          Page 17 of 36



judgment in the officers’ favor.

       On appeal, the plaintiff argued that the officers’ actions “conveyed the

unmistakable message” to Roeger that they would not interfere with his on-going

abuse, thereby emboldening him to reoffend and thus placing her at a greater risk of

domestic violence than she would have faced had they done nothing at all. Wilson-

Trattner, 863 F.3d at 593. The Seventh Circuit rejected her argument, finding that there

is no indication “that any of these officers did anything to embolden Roeger or

otherwise indicate that he could abuse Wilson-Trattner with immunity.” Wilson-

Trattner, 863 F.3d at 594. Importantly, the court found that there is no evidence that any

officer directly encouraged Roeger or otherwise told him that he could abuse

Wilson-Trattner with immunity. Wilson-Trattner, 863 F.3d at 594. On the contrary, the

police responded to the plaintiff’s call and interviewed both Roeger and the plaintiff.

“While this may have fallen short of an optimal response, it at least would have

conveyed to Roeger that [the department] did not consider the incident trivial.” Wilson-

Trattner, 863 F.3d at 594.

       The court also rejected the plaintiff’s argument that the officers’ dismissive and

indifferent attitude to each of the incidents endangered her by progressively

emboldening Roeger, noting that the Supreme Court in DeShaney concluded that the

inaction of state officials was insufficient to support a claim under the state-created

danger doctrine, and that though the plaintiff “characterizes the Department’s

ineffectual response as affirmatively increasing the danger to her, such semantics

cannot skirt precedent.” Wilson-Trattner, 863 F.3d at 594-95. The court concluded that

                                             17
       2:19-cv-02149-CSB-JEH # 16         Page 18 of 36



“[m]ere indifference or inaction in the face of private violence cannot support a

substantive due process claim” and that the plaintiff’s theory that the officers “increased

a danger to her by implicitly condoning violence against her is both questionable in

light of DeShaney [] and unsupported by the facts.” Wilson-Trattner, 863 F.3d at 596.

       Applying Doe and Wilson-Trattner to the allegations in this case, the court finds

Plaintiff does not state a claim that Defendants created or increased a danger to Zhang.

In terms of any alleged “affirmative act,” Plaintiff’s allegations imply that, due to

Defendants’ improper/ineffective treatment, Christensen inferred that “they were

encouraging him to believe that his behavior was normal.” However, nothing in

Plaintiff’s pleadings alleges that either Defendant directly encouraged Christensen or

otherwise told him that he could act on his violent impulses with immunity. See

Wilson-Trattner, 863 F.3d at 594. Further, any allegation on Plaintiff’s part that

Defendants increased a danger to Zhang by implicitly condoning Christensen’s

homicidal ideations is questionable in light of DeShaney. See Wilson-Trattner, 863 F.3d at

596.




                                             18
      2:19-cv-02149-CSB-JEH # 16          Page 19 of 36



       Plaintiff argues that Defendants “injected” themselves into the normal course of

events, and then passively stood by knowing that Christensen remained a threat to the

community. However, Defendants did not “inject” themselves into events any more

than the officers in Doe or Wilson-Trattner. Those officers were called to the scene by

911. Christensen sought out Defendants’ help, visiting the UICC, and was evaluated by

Defendants. Plaintiff then argues that, after “injecting” themselves into the situation,

Defendants “passively stood by” while knowing that Christensen remained a danger to

the community. This is an argument that, essentially, contends that Defendants’ failure

to properly intervene and treat Christensen affirmatively increased the danger to

Zhang, but “[m]ere indifference or inaction in the face of private violence cannot

support a substantive due process claim.” Wilson-Trattner, 863 F.3d at 596. Though

Plaintiff characterizes Defendants’ ineffectual treatment as affirmatively increasing the

danger to Zhang, the Seventh Circuit, as noted above, has held that “such semantics

cannot skirt precedent.” Wilson-Trattner, 863 F.3d at 594.

       Defendants did not create the danger to Zhang, or do anything to make the

danger worse, but rather the treatment left Christensen just as Defendants found him,

placing Zhang in no worse a position than that in which she would have been had

Defendants not acted at all. See Doe, 782 F.3d at 918. Further, it is complete speculation

that Defendants’ initiation of the treatment plan, and failure to successfully see it

through to completion, created or increased a danger to Zhang, as the court has no way

of knowing what would have happened had Christensen never been treated by

Defendants, and Christensen may have gone on to kidnap Zhang even if he had never

                                             19
      2:19-cv-02149-CSB-JEH # 16          Page 20 of 36



sought counseling at the UICC. See Doe, 782 F.3d at 918. Indeed, Plaintiff argues in his

Response that “[b]y the time Christensen visited Miebach and Maupin, he stated that he

had taken affirmative steps to realizing his manifested homicidal ideations where he

purchased materials to kidnap and murder.”

       In support of his claim that Defendants created or increased the danger to Zhang

through their action/inaction, Plaintiff cites to the Seventh Circuit’s decision in Reed v.

Gardner, 986 F.2d 1122 (7th Cir. 1993). In Reed, a drunk driver, Larry Rice, being

pursued at high speeds down the interstate, crossed the center line and collided with a

car being driven by the plaintiff, killing his wife and unborn child and injuring his

daughters. Two hours before the collision, defendant police officers had arrested Cathy

Irby, but left Rice, who had been riding in Irby’s car, inside the car with Irby’s keys,

although they knew or should have known that Rice was intoxicated. The Seventh

Circuit found that “[p]olice officers who remove sober drivers and leave behind drunk

passengers with keys may be said to create a danger or at least render others on the

road more vulnerable.” Reed, 986 F.2d at 1125. The officers’ actions in removing Irby,

combined with their knowledge of Rice’s intoxication, created their liability for the

subsequent accident. Reed, 986 F.2d at 1125.

       The instant case is distinguishable from that confronting the court in Reed. First,

in Reed, by removing a safe driver from the road and not taking steps to prevent a

dangerous driver from taking the wheel, “the defendants arguably changed a safe

situation into a dangerous one.” Reed, 986 F.2d at 1127. Here, in contrast, Plaintiff

admits that Christensen was already having homicidal impulses and had taken concrete

                                             20
      2:19-cv-02149-CSB-JEH # 16        Page 21 of 36



steps towards acting on those impulses even before he was treated by Defendants.

Defendants did not change a “safe situation” into a dangerous one, the situation with

Christensen was already dangerous and would remain so. The actions of the police in

Reed were much more affirmative, active, and instrumental in creating the immediate

and specific danger than the allegations against Defendants in this case.

      Further, in Reed, the threat of harm was “immediate,” and had a “limited range

and duration.” Reed, 986 F.2d at 1127. As discussed more fully in the proximate cause

section below, the threat in Reed was much more foreseeable than in the instant case.

The actions of the police created a “specific danger,” and that danger was “so evident”

that the defendant officers could be held accountable by any injured party. Reed, 986

F.2d at 1127. In this case, however, Defendants did not create a “specific danger,” and

that danger was not “so evident” involving a limited range and duration. If anything,

the danger was very unspecific, and the duration and range unlimited. Christensen

was having “ideations,” but there was no specific threat to any one person or group of

students, and no specific timetable given to Defendants by Christensen indicating that

homicidal action was imminent. Because Plaintiff’s allegations do not state a claim that

Defendants created or increased a danger to Zhang, Counts I and II of the Complaint

must be dismissed.




                                           21
      2:19-cv-02149-CSB-JEH # 16         Page 22 of 36



      Whether Defendants’ Failure to Protect Against the Danger
      Proximately Caused Plaintiff’s Injury

      Even if Defendants created or increased the danger to Zhang, Defendants argue

that their actions/inactions were not the proximate cause of Plaintiff’s injury because

Zhang was not a foreseeable victim of Christensen’s. Plaintiff argues that he has

sufficiently alleged proximate cause, as Defendants knew Christensen was a threat to

others, yet they facilitated his homicidal tendencies when they undertook an inadequate

treatment plan without urgently responding to Christensen’s acute mental health

issues. Plaintiff further argues that Zhang was a foreseeable victim because she was a

vulnerable Chinese scholar on the University’s campus, and the “70% reduction in

campus population during summer sessions, made [her] even more vulnerable to

Christensen’s predations.”

      Plaintiff’s Complaint must allege facts suggesting that Defendants’ conduct was

the proximate cause of Zhang’s death; that is, Zhang must have been a foreseeable

victim of Defendants’ acts. See Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 828

(7th Cir. 2009). In support of their argument that Plaintiff has not alleged proximate

cause, Defendants cite to the Seventh Circuit’s decision in Buchanan-Moore. In Buchanan-

Moore, Sidney Gray, a mentally ill man, was arrested at least 35 times on 77 charges

between 1996 and 2006, many of which stemmed from violent attacks committed by

Gray. He was committed to the county mental health complex numerous times and

placed on prescription medications. Over the course of his stays there, it was apparent

to county doctors that medications were successful in reducing Gray’s assaultive


                                            22
       2:19-cv-02149-CSB-JEH # 16        Page 23 of 36



behavior. However, he did not take medications when left unsupervised, leading the

county to frequently contact his family following his release.

       On June 13, 2006, Gray was detained by Milwaukee police after swinging a golf

club at bystanders. At a civil commitment hearing, city police and county doctors

testified that Gray posed an immediate threat to others because of his assaultive

behavior. The judge agreed, and ordered Gray committed. Less than a week later, the

county released Gray with his necessary medications but without contacting his family.

The next day, police arrested Gray for invading an occupied home and took him to the

county jail. Although the county knew that Gray’s assaultive behavior could continue if

he remained unmedicated, Gray was not administered his prescribed medications.

       On June 24, 2006, while Gray remained in custody, Milwaukee police Officer

Terrence Bender signed a criminal trespass complaint, drafted by the District Attorney’s

Office. According to protocol, the task of physically delivering the complaint to be

numbered and filed with the state court resided with Milwaukee police. This was not

done; the court never received the complaint, and Gray was released by the County on

July 9, 2006.

       Approximately one week later, essentially the same episode was repeated. Gray

again was arrested by City police for invading an occupied home, placed in the county

jail, not administered his medication, and released four days later. It is unclear why

charges were not filed against Gray.




                                            23
      2:19-cv-02149-CSB-JEH # 16         Page 24 of 36



       On July 22, 2006, Gray broke into a home by kicking in the front door. The

home’s next door neighbor, Frank Moore, walked up to the lot line in the small area

separating the homes; Gray emerged from the side door and shot Moore in the head,

killing him.

       Moore’s family brought a § 1983 due process claim, alleging the defendant

county and city actors’ actions amounted to a state-created danger. The district court

granted judgment on the pleadings for the defendants.

       The Seventh Circuit affirmed the district’s court decision. The court found that

the plaintiffs could not satisfy the state-created danger exception’s second element,

proximate cause. The court distinguished Gray’s situation from that in Reed, where

there was a familiar and specific danger that was limited in both scope and time. The

court found that the complaint did not “allege facts suggesting that Gray’s access to a

gun, or propensity toward homicide, were specific dangers that were familiar to the

County[,]” and that “[w]hile Gray had been arrested for home invasion and assaultive

conduct, Appellants do not allege that Gray had previously carried a weapon or shot

someone.” Buchanan-Moore, 570 F.3d at 828. Further, the court found that “Gray’s

acquisition of a gun, and its use on an innocent bystander” were events that were

“unpredictable rather than legally foreseeable.” Buchanan-Moore, 570 F.3d at 828.

       The court also distinguished Reed based on the potential victims. In Reed, the

court noted, the potential victims were in a small, defined group: the drunk driver in

question jeopardized the safety only of those motorists traveling on the same highway,

and only for a matter of hours. In a few hours, the court, wrote, the threat would be

                                            24
      2:19-cv-02149-CSB-JEH # 16         Page 25 of 36



dispelled. Buchanan-Moore, 570 F.3d at 828. By contrast, the Buchanan-Moore complaint

did not allege facts “suggesting that Gray posed a threat to a definable population[,]”

and the court noted that “[d]angers to the public at large are insufficient for

constitutional purposes.” Buchanan-Moore, 570 F.3d at 828. “The complaint alleges no

facts suggesting that the County knew that Moore, as distinguished from the public at

large, faced any special danger.” Buchanan-Moore, 570 F.3d at 828.

       Further, the court rejected the plaintiffs’ argument that Moore was a foreseeable

victim because he lived on Milwaukee’s “north side,” the same section of town in which

the county released Gray. The court acknowledged that the district court took judicial

notice of the fact that Milwaukee’s north side represented a large geographic and

heavily populated area, and that “the danger posed to Moore by his geographic locale

was shared by the thousands of others who lived in that section of town as well as those

living in any community accessible to Gray by foot, and perhaps even by public transit.

Such a generalized, amorphous zone of danger is insufficient to trigger a state duty to

protect.” Buchanan-Moore, 570 F.3d at 828. Further, the court found that, unlike in Reed,

the danger was not of limited duration, because to the extent Gray posed any

foreseeable danger upon his release, it was a danger that was indefinite, as his mental

illness and propensity for criminal acts existed without temporal boundaries. Buchanan-

Moore, 570 F.3d at 829.




                                            25
      2:19-cv-02149-CSB-JEH # 16          Page 26 of 36



       The court finds that the threat posed by Christensen, in terms of Zhang’s

foreseeability as a potential victim, is similar to the foreseeability of the threat posed by

Gray to Moore in Buchanan-Moore. First, Plaintiff does not allege facts suggesting that

Christensen posed a threat to a definable population. Plaintiff alleges that Christensen

was a danger to, specifically, University students, but there is nothing alleged that

Christensen made any specific homicidal threats, to Defendants or anyone else,

regarding University students, let alone Chinese scholars or a specific person, as

opposed to a general threat to the public at large. Dangers to the public at large are

insufficient for constitutional purposes. Buchanan-Moore, 570 F.3d at 828. Plaintiff

alleges no facts suggesting that Defendants knew that Zhang, as distinguished from the

public at large, faced any special danger. See Buchanan-Moore, 570 F.3d at 828.

       Further, even if the court were to consider Plaintiff’s claim that Christensen was

a foreseeable danger to the University population (as opposed to the Champaign-

Urbana population or area population in general), the University, like the “north side”

of Milwaukee, still represents a large geographic and heavily populated area. As of Fall

2017, according to the University of Illinois website, the total enrollment at the

University was 47,826 (https://oiir.illinois.edu/about/demographics) (Last visited

December 30, 2019), and the population of Champaign County in general, according to

the U.S. Census Bureau website, is 209,983

(https://www.census.gov/quickfacts/fact/table/champaigncountyillinois/PST045218)

(Last visited December 30, 2019). The court may take judicial notice of facts from public

documents such as census figures. Barnett v. Daley, 32 F.3d 1196, 1198 (7th Cir. 1994);

                                             26
      2:19-cv-02149-CSB-JEH # 16         Page 27 of 36



Buchanan-Moore, 570 F.3d at 828 n.1. Just as in Buchanan-Moore, the danger posed to

Zhang by her geographic locale was shared by the thousands of others who worked

and attended class on campus, as well as those living in any community accessible to

Christensen by foot, public transit, or his own vehicle. Such a generalized, amorphous

zone of danger is insufficient to trigger a state duty to protect. Buchanan-Moore, 570

F.3d at 828. Plaintiff argues that the campus population was greatly reduced during the

summer when Zhang was kidnapped, but such an argument is unavailing, as the

campus population (not to mention the Champaign-Urbana population) is still well into

the thousands, and Christensen was seen and treated by Defendants in March, during

the normal school year.

      Further, as in Buchanan-Moore, and unlike in Reed, the danger posed by

Christensen was not of limited duration, because to the extent he posed any foreseeable

danger following his treatment by Defendants, it was a danger that was indefinite, as

his homicidal ideations and propensity for criminal acts existed without temporal

boundaries. See Buchanan-Moore, 570 F.3d at 829.

      Zhang’s death was simply too remote a consequence of Defendants’ alleged

actions to hold them responsible under the federal civil rights law. See Buchanan-Moore,

570 F.3d at 829. Because Plaintiff’s allegations do not state a claim that Defendants were

the proximate cause of Plaintiff’s injury, Counts I and II of the Complaint must be




                                            27
       2:19-cv-02149-CSB-JEH # 16         Page 28 of 36



dismissed. Because the court has already found the first two state-created danger

exception elements to be unsatisfied, the court need not address the “shocks the

conscience” element.

       Qualified Immunity

       Defendants next argue that they are entitled to qualified immunity regarding

Plaintiff’s constitutional claims, because Plaintiff cannot plead a violation of Zhang’s

constitutional rights, and, even if he can, he cannot show that the rights were “clearly

established.” Plaintiff responds that the issue of qualified immunity should not be

resolved at the pleadings stage. On the merits of the qualified immunity issue, Plaintiff

argues that “the right to be free from a ‘state-created danger’ is well-settled.”

       The U.S. Supreme Court has mandated a two-step sequence for resolving

government officials’ qualified immunity claims, in that the court must decide: (1)

whether the facts the plaintiff has alleged make out a violation of a constitutional right;

and (2) whether the right at issue was “clearly established” at the time of the

defendants’ alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). The

plaintiff has the burden to show that a particular right is clearly established. Hardeman

v. Curran, 933 F.3d 816, 820 (7th Cir. 2019).

       First, the Seventh Circuit has determined qualified immunity issues at the

pleadings stage. See Weiland, 938 F.3d at 919-21; Harrell v. Cook, 169 F.3d 428, 432-33 (7th

Cir. 1999).




                                                28
      2:19-cv-02149-CSB-JEH # 16          Page 29 of 36



       Second, the court finds that Defendants are entitled to qualified immunity. As

noted above, Plaintiff has not alleged facts that make out the violation of a

constitutional right. However, even if Plaintiff had alleged such facts, the right at issue

was not clearly established at the time of Defendants’ alleged misconduct.

       To be “clearly established,” a constitutional right “must have a sufficiently clear

foundation in then-existing precedent.” Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir.

2019). The principle of fair notice pervades the doctrine, with qualified immunity

applying unless the specific contours of the right “‘were sufficiently definite that any

reasonable official in the defendant’s shoes would have understood that he was

violating it.’” Campbell, 936 F.3d at 545, quoting Plumloff v. Rickard, 572 U.S. 765, 778–79

(2014). Given this emphasis on notice, clearly established law cannot be framed at a

high level of generality, and a rule is too general if the unlawfulness of the officer’s

conduct does not follow immediately from the conclusion that the rule was firmly

established. Campbell, 936 F.3d at 545.

       Existing case law must dictate the resolution of the parties’ dispute, so while a

case directly on point is not required, “‘precedent must have placed the ... constitutional

question beyond debate’[.]” Campbell, 936 F.3d at 545, quoting White v. Pauly, 137 S. Ct.

548, 551 (2017). In other words, “a right is clearly established only if ‘every reasonable

official would have understood that what he is doing violates that right.’” Campbell, 936

F.3d at 546, quoting Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015). “The Supreme Court’s

message is unmistakable: Frame the constitutional right in terms granular enough to

provide fair notice because qualified immunity ‘protects all but the plainly incompetent

                                             29
      2:19-cv-02149-CSB-JEH # 16         Page 30 of 36



or those who knowingly violate the law.’” Campbell, 936 F.3d at 546, quoting Kisela v.

Hughes, 138 S. Ct. 1148, 1152 (2018).

       In Weiland, a recent qualified immunity case before the Seventh Circuit, a pretrial

detainee attempted to commit suicide and was taken from the county jail to a local

hospital for treatment. His guards were instructed to keep him shackled. One of those

guards disobeyed that order when the detainee said he needed to use the bathroom.

The detainee subsequently seized the guard’s gun, escaped, and terrorized hospital staff

and patients, holding nurses at gunpoint and assaulting two of them. Two of those

injured sued under § 1983, alleging a state-created danger when the guard allowed the

detainee to escape. The defendants moved to dismiss under qualified immunity, which

the district court denied, finding that the state-created danger exception was long

established in the Seventh Circuit.

       The Seventh Circuit reversed, finding that the court should have dismissed the

claim because the defendants had qualified immunity. The district court in Weiland

essentially found the right at issue to be “clearly established” because the “state-created

danger” exception had been acknowledged in the Seventh Circuit since, at least, the

Reed case. The Seventh Circuit rejected this reasoning, finding that the district court

framed the right at issue using too high a level of generality. Weiland, 938 F.3d at 919.




                                            30
      2:19-cv-02149-CSB-JEH # 16           Page 31 of 36



       Rather, the Seventh Circuit wrote, the right in question must be established with

specificity. Weiland, 938 F.3d at 919. The court noted that a search for a case with

identical facts is not required to establish specificity, and “would be a fool’s errand[,]”

because “[a] principle can be clearly established without matching a later case’s facts.”

Weiland, 938 F.3d at 920. Rather, “[t]he search is for an appropriate level of generality,

not the most particular conceivable level[,]” and “the level of generality is appropriate

when it establishes the rule in a way that tells a public employee what the Constitution

requires in the situation that employee faces.” Weiland, 938 F.3d at 920. The court

found that no rule required guards to prevent prisoner escapes, and that every

appellate court to consider the possibility had rejected such a rule as incompatible with

DeShaney. Weiland, 938 F.3d at 920.

       Plaintiff cannot show that the right he alleges is clearly established. An

appropriately defined right is clearly established if (1) there is a closely

analogous—though not necessarily identical—case identifying that right, or (2) if the

defendant’s conduct was so egregious and unreasonable that no reasonable official

could have thought he was acting lawfully. Hardeman, 933 F.3d at 820. Plaintiff, in

arguing against qualified immunity, cites to no cases with facts similar or even

analogous to the instant case to support his claim that the right at issue was “clearly

established” in 2017. Rather, Plaintiff essentially adopts the position of the district court

in Weiland, that, based on Reed, the “state-created danger” doctrine is established in the

Seventh Circuit and it should have been obvious to any social worker/counselor that

such a danger exists when they “encourage and condone an obviously homicidal

                                              31
       2:19-cv-02149-CSB-JEH # 16          Page 32 of 36



patient to manifest his homicidal tendencies onto the foreseeable victims in the

University community.”

       Plaintiff argues that Weiland does not support a finding of qualified immunity in

the instant case because “Weiland cites the Reed decision to reiterate that the guiding

principle for ‘state-created danger’ is when the state has disabled or undermined self-

help or sources of private assistance[,]” and, “[i]n this case, it is clearly established that

‘state-created danger’ exists when a state actor encourages and condones an obviously

homicidal patient to manifest his homicidal tendencies onto the foreseeable victims in

the University community.” Plaintiff, however, errs in the same way that the district

court in Weiland erred.

       Here Plaintiff has framed the qualified immunity question in very broad terms,

alleging that the “state-created danger” exception was well-established in this circuit,

and that Defendants should have known that failing to properly treat Christensen and

“encouraging” him to act on his homicidal ideations implicated that exception and

violated Zhang’s due process rights. That formulation is far too general. “The

dispositive question is whether the violative nature of particular conduct is clearly

established.” Hardeman, 933 F.3d at 820 (emphasis in original). Plaintiff cites to no cases

finding that social workers or counselors committed due process violations due to

failure to properly treat known violent offenders who go on to commit violent assaults,

let alone patients like Christensen who had no prior reported criminal activity, no

history of violent assaults on others, and had not expressed a homicidal threat to any

specific person or population.

                                              32
      2:19-cv-02149-CSB-JEH # 16            Page 33 of 36



       As noted above, the court has found Reed, the one case Plaintiff has cited in his

Response in opposition to Defendants’ qualified immunity argument, distinguishable

from the instant case. The broad principle of the state-created danger exception has

support in Seventh Circuit case law, but the circumstances of the instant case have not

been applied in a factual context specific enough to provide fair notice to Defendants

that their conduct was unconstitutional. See Campbell, 936 F.3d at 546. Plaintiff can cite

to no cases in this circuit or from the U.S. Supreme Court that would place Defendants

on fair notice of the unconstitutional nature of their conduct. See Campbell, 936 F.3d at

546. The problem with Plaintiff’s reasoning is that it starts and ends at a high level of

generality. See Weiland, 938 F.3d at 919.

       Further, for many of the reasons articulated above, the court also finds that

Defendants’ alleged conduct was not so egregious and unreasonable that no reasonable

social worker or counselor could have thought they were acting lawfully. See

Hardeman, 933 F.3d at 820. Plaintiff does not allege that Defendants saw Christensen

more than one time each, and while he expressed homicidal ideations, he had no prior

criminal or violent history towards others. He made no specific threat to a particular

person or population. Plaintiff argues that Defendants’ initiation of treatment and

subsequent failure to successfully complete treatment essentially “encouraged”

Christensen to believe his homicidal ideations were benign, thereby implicitly

condoning his violence. However, the Seventh Circuit has held that even if a plaintiff

could state a violation of a constitutional right by alleging a theory that state officials

“increased a danger” by “implicitly condoning violence” against them, the defendant

                                              33
       2:19-cv-02149-CSB-JEH # 16          Page 34 of 36



officials would be entitled to qualified immunity because the unconstitutionality of such

an action “is far from clearly established under DeShaney.” Wilson-Trattner, 863 F.3d at

596 n.4.

       Thus, even if the court were to find that Plaintiff had alleged the violation of a

constitutional right, such right was not clearly established at the time of Defendants’

conduct, and thus qualified immunity applies to bar Plaintiff’s § 1983 claims.

       Supplemental Jurisdiction

       Plaintiff’s state law claims, for negligence against Defendants Maupin and

Miebach and for battery against Defendant Christensen, remain pending. This case is in

federal court due to Plaintiff’s § 1983 claims. It is not here on diversity grounds, as

Plaintiff has alleged that all parties are citizens of Illinois. In order to keep the case in

federal court, this court must exercise supplemental jurisdiction over the remaining

state law claims.

       “The supplemental jurisdiction statute provides that a district court ‘may’ decline

to exercise jurisdiction over supplemental state-law claims for several enumerated

reasons, including where ‘the district court has dismissed all claims over which it has

original jurisdiction.’” In re Repository Technologies, Inc., 601 F.3d 710, 724 (7th Cir. 2010),

quoting 28 U.S.C. § 1367(c)(3). This decision is committed to the sound discretion of the

district court, and in cases such as this one where the district court disposes of the

federal claims before trial, the Seventh Circuit will reverse the district court’s decision to

relinquish supplemental jurisdiction over state-law claims “only in extraordinary

circumstances.” Repository Technologies, 601 F.3d at 724-25, quoting Contreras v. Suncast

                                              34
       2:19-cv-02149-CSB-JEH # 16          Page 35 of 36



Corp., 237 F.3d 756, 766 (7th Cir. 2001). Indeed, when all federal claims in a suit are

dismissed before trial, there is a “presumption” that the court will relinquish

supplemental jurisdiction over the supplemental state law claims. RWJ Management Co.,

Inc. v. BP Products North America, Inc., 672 F.3d 476, 479 (7th Cir. 2012).

       In cases where the district court has dismissed all claims over which it has

original jurisdiction, the presumption that the court will relinquish supplemental

jurisdiction may be rebutted if one of three circumstances is present: (1) the statute of

limitations has run on the pendent claim, precluding the filing of a separate suit in state

court; (2) substantial judicial resources have already been committed, so that sending

the case to another court will cause a substantial duplication of effort; or (3) when it is

absolutely clear how the pendent claims can be decided. RWJ Management, 672 F.3d at

480.

       First, there is no statute of limitations issue with regard to the common law

negligence claims against Defendants. The Seventh Circuit itself has noted that §

1367(d) explicitly tolls the statute of limitations for 30 days after dismissal of a

supplemental claim, to allow the plaintiff to refile the claim in state court without being

time-barred. Williams Electronic Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007).

       Second, this case has not yet gone to trial or even proceeded to discovery, thus

“substantial federal judicial resources” have not been expended on the resolution of the

state law claim.

       Finally, it is not absolutely clear how the pendent claims will be decided. The

negligence claims (the battery claim has not been addressed in this motion) are

                                              35
      2:19-cv-02149-CSB-JEH # 16         Page 36 of 36



somewhat related to the § 1983 claims, but are based entirely on Illinois state law, and

are subject to a different standard. Much of this order has been spent detailing how §

1983 claims alleging state-created danger and deliberate indifference must allege more

than mere negligence. Simply because the court has found no plausible allegation

based on a state-created danger involving deliberate indifference, does not mean that an

Illinois court applying Illinois law could not find a plausible negligence allegation. The

court’s ruling on one issue does not determine the second. Therefore, the court will

relinquish supplemental jurisdiction over the state law claims pursuant to § 1367(c)(3).

      IT IS THEREFORE ORDERED:

      (1)    Defendants’ Motion to Dismiss (#6) is GRANTED. Counts I and II of

             Plaintiff’s Complaint are DISMISSED. The court relinquishes

             supplemental jurisdiction on the remaining counts, which are dismissed

             without prejudice.

      (2)    This case is terminated.
                               30th
             ENTERED this             day of December                    , 2019.
                                    COLIN S. BRUCE
                                  U.S. DISTRICT JUDGE




                                            36
